PER CURIAM.
The wife appeals a final judgment of dissolution of marriage, raising issues regarding equitable distribution and attorney’s fees. We find no error in the trial court’s distribution of the marital property.
With respect to the issue of attorney’s fees, it is undisputed that the parties stipulated, and the trial court agreed, that the court would conduct a separate hearing to address the issue of attorney’s fees. Notwithstanding the fact that no hearing was ever held and no ruling on attorney’s fees was ever entered, the final judgment failed to reserve jurisdiction to address fees. Therefore, we reverse and remand for the trial court to enter an amended final judgment which reserves jurisdiction to consider the issue of attorney’s fees.
Reversed and remanded with directions.
DANAHY, A.C.J., and BLUE and FULMER, JJ., concur.